Citation Nr: 0335517	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 162	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound. 



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from October 1953 TO 
September 1955.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a June 2002 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's disabilities are evaluated as follows: 
severe saphenous vein insufficiency, severe peripheral 
vascular insufficiency, history of superficial vein 
thrombosis and nocturnal leg cramps, left lower extremity, 20 
percent disabling; severe peripheral vascular insufficiency, 
popliteal, history of thrombophlebitis, nocturnal leg cramps, 
right lower extremity, 20 percent disabling; history of lung 
emboli, duodenal ulcer disease, carcinoma of the prostate, 
status post radiotherapy, history of right groin 
herniorrhaphy, removal of a carbuncle from the right groin, 
and sensorineural hearing loss, each evaluated as 0 percent 
disabling.  The combined evaluation is 40 percent.  

2.  The veteran does not have a single disability ratable at 
100 percent.

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.

4.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

5.  The veteran is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

6.  It is not shown by the evidence that the veteran is 
bedridden; or is unable to dress/undress himself, keep 
himself clean and presentable, feed himself, or attend to the 
wants of nature without the care and assistance of another 
person on a regular basis; or is so physically or mentally 
incapacitated that he requires assistance on a regular basis 
to protect himself from hazards or dangers incident to his 
daily environment.

CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound or by reason of being in need of 
aid and attendance of another person are not met.  38 
U.S.C.A. §§  1502, 5102, (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA has substantially 
modified the circumstances under which the VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

In this regard in February 2002 correspondence, the RO 
notified the veteran of the VCAA and what evidence was needed 
to establish his claim.  He was also informed what evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also informed that he had one year to 
submit additional evidence. 

The veteran has not identified any relevant medical records, 
but VA examinations have been conducted.  The veteran failed 
to report for one such examination, an eye examination 
scheduled in April 2002.  He subsequently reported that he 
was willing to report for such examination.  The Board, 
however, notes that a March 2002 VA examination for aid and 
attendance contains findings regarding the veteran's vision 
that sufficient for the purposes of this appeal.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; 

In September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this case, in the February 2002 correspondence from the RO 
he was informed that he had one year to submit additional 
evidence.  After reviewing the record, the Board is satisfied 
that the requirements of the VCAA have been met, and that 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In June 2002 the RO granted a permanent and total disability 
rating for pension purposes based on the fact that the 
veteran was over 65 years of age.  His disabilities are 
evaluated as follows: severe saphenous vein insufficiency, 
severe peripheral vascular insufficiency, history of 
superficial vein thrombosis and nocturnal leg cramps, left 
lower extremity, 20 percent disabling; severe peripheral 
vascular insufficiency, popliteal, history of 
thrombophlebitis, nocturnal leg cramps, right lower 
extremity, 20 percent disabling; history of lung emboli, 
duodenal ulcer disease, carcinoma of the prostate, status 
post radiotherapy, history of right groin herniorrhaphy, 
removal of a carbuncle from the right groin, and 
sensorineural hearing loss, each evaluated as 0 percent 
disabling.  The combined evaluation is 40 percent.  

I.  Background

A March 2002 VA examination for arteries and veins noted that 
the veteran complained of bilateral lower extremity weakness, 
stumbling, aching, numbness of lower extremities, decreased 
sensation, and throbbing pain from the knee down.  He 
reported that he had a history of multiple episodes of 
thrombophlebitis of both lower extremities.  The physical 
examination revealed that the right lower extremity had 
visible healed ulcers and scars of the lateral and medial 
malleolus.  There were no visible or palpable veins.  There 
was purplish/blackish skin coloration from the ankles to the 
feet and extensive scars of previous ulcers.  There were no 
current ulcers.  There was no soft tissue sarcoma.  

The diagnoses rendered were history of superficial vein 
thrombosis; severe peripheral vascular insufficiency; severe 
insufficiency of the left greater saphenous vein; and 
bilateral popliteal and left superficial vein thromboses of 
unknown age. 

A March 2002 VA examination for aid and attendance or 
housebound status noted that the veteran referred to a past 
history of thrombophlebitis in both lower legs.  It was 
reported that he walked with aid of 2 Canadian crutches.  He 
claimed a history of duodenal ulcer disease and history of 
carcinoma of the prostate.  It was noted that he was not 
hospitalized and he has fairly good vision with corrective 
lenses.  The objective findings of the physical examination 
revealed he still attended to the activities of daily living 
and to the needs of nature by himself without assistance.  He 
bathed and dressed himself with difficulty, but attended to 
needs of nature by himself without difficulty.  He was able 
to walk with adequate proportion and balance with aid of two 
Canadian crutches.  There were no limitations of motion or 
deformities of the spine.  

The examination further showed that he was only able to walk 
for a short distance within the home with the aid of two 
Canadian crutches or else holding himself to the walls or 
nearby furniture.  He is only taken out of his home for 
medical appointments by car, but he occasionally drove 
himself to go to a nearby grocery store to buy food.  The 
diagnoses rendered were history of thrombophlebitis of both 
lower extremities, history of lung emboli, duodenal ulcer 
disease, carcinoma of the prostate wit status post 
radiotherapy, history of nocturnal leg cramps, history of 
right groin herniorrhaphy, history of surgery for a carbuncle 
in the right groin, and sensorineural hearing loss.

II.  Analysis

Aid and Attendance

For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he: (1) Is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 
3.351(c).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the veteran is a patient in a nursing home.  Therefore, 
the Board will consider whether a factual need for aid and 
attendance is establishes pursuant to 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

 "Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed. The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice. It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The March 2002 VA examination showed that the veteran was 
able to walk with aid of Canadian crutches, and could go to 
the store to buy food in his car.  His son drove him to the 
examination, but it was indicated that the veteran 
occasionally drive short distances.  He could attend to the 
wants of nature and could feed himself without particular 
problems.  He did have some difficulty in bathing and 
dressing.

The recent examinations show that the veteran is not blind.  
He is able to drive and is able to go to the grocery store by 
himself.  The examiner found that he is able to attend to the 
wants of nature, feed and dress himself.  He does not 
contend, nor does the evidence show that he has difficulty 
protecting himself from the hazards of his environment.

While the statements of the veteran and the recent VA 
examinations support a conclusion that he has a significant 
disability, they do not report the presence of any of the 
factors listed in 38 C.F.R. § 3.352(a).  

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being in 
need of aid and attendance are not met.  The preponderance of 
the evidence is against the veteran's claim and that claim is 
denied.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.351, 3.352.

Housebound.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter) 
the veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is "permanently housebound" by 
reason of disability or disabilities.  

This requirement is met when the veteran is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351(d).

The record does not show that the veteran has a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  The record shows that the veteran is not 
substantially confined to his dwelling and the immediate 
premises or to the ward or clinical area of the institution 
in which he resides.  The March 2002 VA examination report 
shows that the veteran occasionally drove himself to the 
store.  After reviewing the evidence the Board finds that 
entitlement to housebound benefits is not warranted.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt rule.  38 C.F.R. § 3.103 (2003).


ORDER

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



